Per curiam.
The Court of Appeals has certified five questions to this Court under the authority of Ga. Const. 1983, Art. VI, Sec. V, Par. IV and Art. VI, Sec. VI, Par. III (7). Lombard Corp. v. Collins, 224 Ga. App. 282 (480 SE2d 47) (1997). The sole issue enumerated as error on appeal in the Court of Appeals is that the trial court erred in entering an order of dismissal on the ground that payment of an intangible tax by a third person, not a party to the litigation, rendered the cause of action moot. Since the certified questions do not conform to the requirement that an answer be necessary to the determination of the case, and because the trial court expressly declined to rule on any constitutional question, the questions were improperly certified to this Court by the Court of Appeals. See Pitts v. GMAC, 231 Ga. 54 (199 SE2d 902) (1973). The case is hereby returned to the Court of Appeals.

For the foregoing reasons, the certified questions are not answered.


All the Justices concur.

*251Decided June 30, 1997 —
Reconsideration denied July 24, 1997.
Marvin P. Nodvin, for appellant.
Thurbert E. Baker, Attorney General, Warren R. Calvert, Senior Assistant Attorney General, Jonathan A. Weintraub, Joan E Roach, Kathleen A. Wasch, for appellees.
Chilivis, Cochran, Larkins & Bever, Nicholas P. Chilivis, John K. Larkins, Jr., amicus curiae.